DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 24
The term “super-short” in claim 24 is a relative term which renders the claim indefinite. The term “super-short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood examiner is interpreting “super-short” radio pulses to be those utilized in Ultra Wideband technology as described in Par. 62 of applicant’s specification.

In Reference to Claim 29
The term “accurate alignment” in claim 29 is a relative term which renders the claim indefinite. The term “accurate alignment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lacking further definition for “accurate” examiner considers any virtual representation based on actual positional data of the object in question to be “accurate.”.
Claim 29 recites the limitation "the one or more sensors for three dimensional orientation.”  There is insufficient antecedent basis for this limitation in the claim.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019 in view of thingiverse.com website titled “Nintendo Switch Joy Con Drink Holder” by Sanzliot (Hereinafter Sanzliot).

In Reference to Claim 21
	Raja et al. teaches an apparatus for interacting with an interactive application (Abstract), comprising a housing (Fig. 2C ref. 112) and one or more sensors for three dimensional orientation & reconstruction of a virtual representation of the apparatus (Par. 64 which teaches sensors for determining the location and orientation of the controller apparatus. And Par. 13 which teaches using tracking data of the physical controller to generate a virtual representation of the controller a virtual environment).
	However, Raja et al. does not teach where the housing has a container, the container holding a liquid or liquid container and a controller securing component for securing a controller.
	Sanzliot teaches a controller apparatus for a video game where the housing has a container, the container holding a liquid or liquid container and a controller securing component for securing a controller (Page 1-2 and page 4 which show a controller apparatus with a container for holding a beverage and which has securing groves for securing a Nintendo switch controller to the apparatus).
	It would be desirable to modify the system of Raja et al. to include a beverage holder in the controller apparatus as taught by Sanzliot in order to allow users to enjoy their favorite beverage without putting down their video game controller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Raja et al. to include a beverage holder in the controller apparatus as taught by Sanzliot.

In Reference to Claim 29
	Raja et al. teaches an apparatus for interacting with an interactive application (Abstract), comprising a housing (Fig. 2C ref. 112) and one or more computing data to visually represent a geometry of the apparatus, wherein the one or more sensors for three dimensional orientation provide accurate alignment of the one or more computer data with the housing and housing component (Par. 64 which teaches sensors for determining the location and orientation of the controller apparatus. Abstract, Par. 1 and 19 which teaches determining the three-dimensional position and orientation of the controller. And Par. 13 which teaches using tracking data of the physical controller to generate a virtual representation of the controller a virtual environment where “the virtual controller may be in the VR environment at a location that corresponds to how a user holds and moves the physical controller”).
	However, Raja et al. does not teach where the housing has a container, the container holding a liquid or liquid container and a controller securing component for securing a controller.
	Sanzliot teaches a controller apparatus for a video game where the housing has a container, the container holding a liquid or liquid container and a controller securing component for securing a controller (Page 1-2 and page 4 which show a controller apparatus with a container for holding a beverage and which has securing groves for securing a Nintendo switch controller to the apparatus).
	It would be desirable to modify the system of Raja et al. to include a beverage holder in the controller apparatus as taught by Sanzliot in order to allow users to enjoy their favorite beverage without putting down their video game controller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Raja et al. to include a beverage holder in the controller apparatus as taught by Sanzliot.


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019 and Sanzliot, further in view of Meins, US 4,415,097.

	In Reference to Claim 22
	Raja et al., and Sanzliot teach an apparatus as described above in reference to Claim 21. Including where the beverage container is a can with a press in tab (Sanzliot page 1).  However, they do not explicitly teach a spout cover removably connected to the container, wherein the spout cover has an opening to access the liquid.
	Meins teaches a spout cover removably connected to the container, wherein the spout cover has an opening to access the liquid (Abstract and Fig. 1-2, and Col. 3 lines 15-30 which teaches a covering which goes over the “spout” opening 32 of the can and which can be removed to and then replaced to allow opening of the can, and which then provides a “nipple-like” opening by which the user can access the beverage).
	It would be desirable to modify the apparatus of Raja et al. and Sanzliot to include a spout cover with an opening as taught by Meins in order to making drinking from the beverage container easier via the “nipple-link” beverage cover.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Raja et al. and Sanzliot to include a spout cover with an opening as taught by Meins.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019, Sanzliot, further in view of Mallinson, US 2018/0095542.

In Reference to Claim 23
Raja et al., Sanzliot teach an apparatus as described above in reference to Claim 21, and further teaches where the apparatus includes at least one computing device (Raja et al. Fig. 4). However, they do not teach receiving information of a liquid container; storing a liquid container catalogue on one or more databases; and identifying the liquid container using the liquid container catalogue, storing a liquid container catalogue on the one or more databases
Mallinson teaches a system for VR which includes receiving information of a liquid container; storing a liquid container catalogue on one or more databases; and identifying the liquid container using the liquid container catalogue (Par. 55 which teaches an identifying marker on a physical object for drinking which allows the system to identify the drink in the container. Where examiner considers the data structure used to store drink information for identification purposes to constitute a database storing a “liquid container catalogue”).
	It would be desirable to modify the apparatus of Raja et al., Sanzliot to include a catalog for identifying the drink as taught by Mallinson in order to allow the VR users to know what physical drink is in their beverage container.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Raja et al., Sanzliot and PDP to include a catalog for identifying the drink as taught by Mallinson.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019 and Sanzliot, further in view of Denis et al., US 2015/0243086.

In Reference to Claim 24
Raja et al. and Sanzliot teach an apparatus as described above in reference to Claim 21. Further Raja teaches that various sensors can be used in order to establish the position and orientation of the apparatus (Par. 64 which teaches using various sensors to determine position and orientation of a controller apparatus) and a detachable component (Sanzliot which shows where a videogame controller is attached to the beverage holder apparatus). However, Raja et al. does not explicitly teach calculating a location of the apparatus by measuring how long it takes super- short radio pulses to travel.
Denis et al. teaches a system for combining real and virtual elements(Abstract) which teaches calculating a location of the apparatus by measuring how long it takes super- short radio pulses to travel (Par. 71 which teaches determining the position and orientation of a control device using a “UWB marker,” that is “Ultra WideBand” marker incorporated into the control device.
It would be desirable to modify the apparatus of Raja et al. and Sanzliot to include UltraWide Band position and orientation determination of the controller apparatus as taught by Denis et al. in order to increase the accuracy of the positioning and orientation determination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Raja et al. and Sanzliot to include UltraWide Band position and orientation determination of the controller apparatus as taught by Denis et al.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019 and Sanzliot, further in view of Lliorca, US 2016/0272100.

In Reference to Claim 25
Raja et al. and Sanzliot teach an apparatus as described above in reference to Claim 21. However, they do not teach where the apparatus is connected to a liquid container by a removably fastenable strip.
Lliorca teaches an apparatus is connected to a liquid container by a removably fastenable strip (Fig. 6 and Par. 15 which teaches a removably fastenable strap for a cup holder insert used to connect a beverage container to a larger beverage container holder).
It would be desirable to modify the apparatus of Raja et al. and Sanzliot to include a cup holder insert with removable fastenable strip as taught by Lliorca for connecting the beverage to the beverage container in order to easily allow the beverage holder of Sanzliot to securely accommodate beverages containers of variable smaller size via the cup holder insert.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Raja et al. and Sanzliot to include a cup holder insert with removable fastenable strip as taught by Lliorca.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Raja et al., US 2019/0087019 and Sanzliot, further in view of Li US 2016/0062489.

In Reference to Claim 28
Raja et al. and Sanzliot teach an apparatus as described above in reference to Claim 21. Further Raja et al. teaches a speaker assembly for producing sounds (Par. 110). However, Raja et al. does not explicitly teach wherein the apparatus has light source that lights up or flash colors when certain events occur.
Li teaches a controller apparatus for a computer which includes a light source that lights up or flash colors when certain events occur (Par. 78 and 80 which teaches an LED which lights up in different manners to indicate device status).
It would be desirable to modify the system of Raja et al. and Sanzliot to include status lights as taught by Li in order to allow the user to determine device status like battery power via looking at the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Raja et al. and Sanzliot to include status lights as taught by Li.

Allowable Subject Matter
Claims 1, 5-12, and 15 allowed.
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/30/2022 have been fully considered.
Regarding applicant's arguments with regard to Claim 22, 24 and 25, new grounds of rejection have been provided to better address the new scope of the amended claims. Further, arguments that one spout or another spout is “better” does not impact whether or not the references teach a “spout.” As long at the references teach each of the limitations of the claims the rejection is proper.
Regarding applicant’s arguments, directed presumably at Claim 21,  with regard to the combination of Raja et al. and Sanzliot they are not persuasive. Sanzliot teaches an apparatus which combines a videogame controller and a beverage holder in one apparatus, and Raja et al. teaches that the three-dimensional position and orientation can be determined via sensors in order to create virtual representation that tracks how a user moves and holds the controller. Applicant makes an argument about various features and functions of their disclosed invention (for example, precise 6DOF, putting down the controller, exact 3d model, recognizing a drinking motion, fine tuning the location of an orifice). However, these additional elements do not appear in the limitations of the claims at all. At best Claim 29 recites an “accurate alignment.” However, accurate alignment is far broader than the non-claimed elements cited in applicant’s arguments and furthermore “accurate alignment” itself is a relative term which renders the claim indefinite. 
The fact that a more precise or accurate virtual representation of a real world object may make a particular action easier does not necessarily preclude a less accurate representation being used to perform a similar function. A human being knowing the shape of a beverage container or an apparatus containing a beverage can reasonably drink from that beverage with their eyes closed using only sense of touch and their memory of the shape of the container to guide them. Various virtual representations of that object that track the movement of the real object only serve to make the operation easier. Examiner disagrees that a specific level of accuracy is required in order to allow a user to drink from a container. Raja et al. Par. 64 teaches application such as use of a pen or paintbrush virtual representation to trigger input which would likewise require a high degree of accuracy. Thus, even if Raja et al. is somehow less accurate than the position measurement of the present invention by some unspecified amount, it would still be obvious to one of ordinary skill in the art to combine it would the apparatus of Sanzliot in order to assist the user in guiding the beverage to their mouth in order to take a drink during play. As such examiner does not find applicants arguments persuasive that “YOU cannot” combine Raja et al. and Sanzliot and thus the combination of Raja et al. and Sanzliot is considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715